 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILEDMAR 0 6 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

 

 

 

 

 

 

~V~
18-cr-224 (AJN)

Ali Sadr Hashemi Nejad,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

To afford adequate time to address objections raised in the Government’s March 4, 2020
letter, see Dkt. No. 262, the parties shall be prepared to begin tomorrow morning, March 5, 2020,
at 8:45 a.m.

SO ORDERED.

Dated: March 2020 j \. |

3/4/20

  
   

New York, New York

4

 

. ALISON/J. NATHAN
United States District Judge

 

 
